Exhibit 10.42



EIGHTH AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE
THIS EIGHTH AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE (this "Amendment"),
dated effective as of this 23rd day of December, 2014 (the "Effective Date"), is
made and entered into by and between AD WEST END, LLC, an Indiana limited
liability company (the "Seller"), and AMERICAN REALTY CAPITAL IV, LLC, a
Delaware limited liability company, or its successor or assign ("Buyer").
RECITALS
A.Buyer and Seller entered into that certain Agreement for Purchase and Sale,
dated as of November 3, 2014, as amended by that certain First Amendment to
Agreement for Purchase and Sale, dated effective as of December 3, 2014, that
certain Second Amendment to Agreement for Purchase and Sale, dated effective as
of December 5, 2014, that certain Third Amendment to Agreement for Purchase and
Sale, dated effective as of December 10, 2014, that certain Fourth Amendment to
Agreement for Purchase and Sale, dated effective as of December 16, 2014, that
certain Fifth Amendment to Agreement for Purchase and Sale, dated effective as
of December 18, 2014, that certain Sixth Amendment to Agreement for Purchase and
Sale, dated effective as of December 19, 2014 and that certain Seventh Amendment
to Agreement for Purchase and Sale, dated effective as of December 22, 2014
(collectively, the "Agreement"), whereby Seller agreed to sell, and Buyer agreed
to purchase, certain real property and the improvements thereon more commonly
referred to as Shops at West End and located in the City of St. Louis Park,
County of Hennepin, State of Minnesota, as more particularly described in the
Agreement as the "Property".


B.Seller and Buyer now desire to further amend the Agreement as more
particularly set forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals, which are hereby
incorporated into this Amendment, for the premises and mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Buyer and Seller
hereby agree as follows:
1.Except as otherwise defined herein, all capitalized terms used in this
Amendment shall have the meaning ascribed to them in the Agreement.


2.The Agreement is hereby amended to delete the following exhibits attached to
the Agreement and to substitute the following amended exhibits, respectively,
attached hereto and incorporated herein by reference:


Exhibit D (Lease Exhibit, including Exhibits D and D-1)


Exhibit E (Disclosure Schedule)
Exhibit Q (Tenant Inducement Costs)
Exhibit T (Terms of the Mode Lease)
Exhibit V (Protected Tenant List)

1



--------------------------------------------------------------------------------



3.    The Agreement is hereby amended to add the following new Section 18.21:
18.21. Latitude 360 Escrows. After the Contract Date of the Agreement, and with
Buyer's approval, Seller entered into an amendment of that certain Lease by and
between Seller as landlord and Latitude 360 Minneapolis, LLC, as successor to
Latitude 360, Inc. ("Latitude 360") as tenant, dated May 15, 2014, as amended
and assigned by First Amendment to Lease and Assignment and Assumption Agreement
dated October 29, 2014, and amended by Second Amendment to Lease (the "Second
Amendment") dated December tl , 2014 (collectively, the "Latitude 360 Lease"). A
true, correct and complete copy of the Second Amendment is attached hereto as
Exhibit D-2. The Second Amendment, among other provisions, extended the Rent
Commencement Date to June 1, 2015, and amended the disbursement provisions for
the Construction Allowance (as defined in the Latitude 360 Lease). In connection
with the Latitude 360 Lease, Seller and Buyer hereby agree that, at Closing, (a)
Seller shall deposit in escrow with Title Insurer, from the closing proceeds
received by Seller, an amount equal to Eleven Million Dollars ($11,000,000.00)
(the amount set forth above is referred to herein as the "Latitude 360 Purchase
Price Escrow Fund"), and (b) Seller shall deposit in escrow with Title Insurer,
from the closing proceeds received by Seller, an amount equal to the sum of (i)
Five Million Two Hundred Forty-Four Thousand Two Hundred Sixty and 64/100
Dollars ($5,244,260.64) as the remaining balance of the Construction Allowance
under the Latitude 360 Lease, and (ii) Two Hundred Eighty Four Thousand Seven
Hundred Fifty Two and No/100 Dollars ($284,752.00) as the remaining commission
owed in connection with the Latitude 360 Lease (the "Latitude 360 Commission")
(the amounts set forth above is referred to herein as the "Latitude 360 TI &
Commission Escrow Fund"). Notwithstanding the information set forth on Exhibit
Q, the Latitude 360 Commission shall be not credited at the Closing, but rather
shall be deposited into escrow as part of the Latitude 360 TI & Commission
Escrow Fund, as set forth above. Title Insurer shall hold and disburse both the
Purchase Price Escrow Fund and the Latitude 360 TI & Commission Escrow Fund in
escrow subject to the terms and provisions of that certain Latitude 360 Escrow
Agreement (herein so called) in the form attached to this Amendment as Exhibit
W, which Latitude 360 Escrow Agreement shall be executed and delivered by
Seller, Buyer and Title Insurer at the Closing.
4.    Section 4.2.11 of the Agreement is hereby supplemented to provide that, in
addition to
the credits to be received by Buyer at Closing for the remaining free rent under
certain Leases, in the event Latitude 360 fails to pay any payment of the
Minimum Rent, Tenant's share of Taxes, Landlord's Insurance Costs, Landlord's
Operating Costs and Tenant's Marketing Fund Contribution (collectively, the
"Monthly Rent") when due under the Latitude 360 Lease each month for the period
(the "Gap Rent Period") from the Rent Commencement Date (as defined in the
Latitude 360 Lease) until the earlier of (a) the date the Purchase Price Escrow
Fund Conditions (as defined in the Latitude 360 Escrow Agreement) have been
satisfied, (b) January 31, 2016, subject to force majeure delays in the
satisfaction of the Purchase Price Escrow Fund Conditions, or (c) the date Buyer
elects to either terminate the Lease or terminate Tenant's right to possession
of the Premises as a result of a default by Tenant under the Lease beyond any
applicable grace, notice or cure period (such monthly rent payments of Monthly
Rent during the Gap Rent Period being referred to herein as the "Gap Rent"),
then Buyer shall deliver notice to Seller of such default, and Seller shall have
the right, within five (5) Business Days after Seller's receipt of such notice,
to pay to Buyer the amount of such defaulted payment of Gap Rent. In the event
Seller timely pays to Buyer the amount of such defaulted payment of Gap Rent,
Buyer shall not terminate the Latitude 360 Lease on account of such default
without Seller's prior written consent. In the event Latitude 360 thereafter
pays to Buyer all or part of a defaulted payment of Gap Rent for which Seller
previously paid Buyer, Buyer shall pay to Seller the amount of the defaulted
payment so made by Latitude 360, promptly after receipt of such payment by
Buyer. Within thirty (30) days after the date the Purchase Price Escrow Fund
Conditions have been satisfied, Buyer shall

2



--------------------------------------------------------------------------------



prepare a reconciliation statement for the portion of the Gap Rent paid by
Seller attributable to Taxes, if any, and, if the actual Taxes are less than the
Taxes paid as part of the Gap Rent, Buyer shall pay to Seller the difference
concurrently with delivery of the reconciliation statement. Seller and Buyer
covenant to provide the other party with any information reasonably necessary to
finalize such calCulation and reconciliation. Without limiting the generality of
the provisions of Section 4.2.13 of the Agreement, the provisions of this
Paragraph 4 shall survive the Closing.
5.    Unless specifically modified by this Amendment, the Agreement remains
unchanged and in full force and effect.
6.    This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which when taken together shall
constitute one and the same document. PDF or other electronic signatures shall
be sufficient to bind the parties hereto.


















[signatures begin on following page]

3



--------------------------------------------------------------------------------



IN WHITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the Effective Date.
SELLER:
AD WEST END LLC,
an Indiana limited liability company
By:    Duke Construction Limited Partnership,
an Indiana limited partnership, its managing member
By:    Duke Business Centers Corporation,
an Indiana corporation, its general partner


By: /s/ Jeff Behm            
Name:     Jeff Behm            
Title:     Senior Vice President        
BUYER:
AMERICAN REALTY CAPITAL IV, LLC, a Delaware limited liability company


By:     /s/ Jesse C. Galloway            
Name:     Jesse C. Galloway            
Title:     Authorized Signatory            



